SHARP, Judge.
We dismiss this appeal for lack of jurisdiction. Appellants sought to appeal a partial final summary judgment denying specific performance of an option to purchase real estate located in Osceola County, Florida. Still pending before the court are three remaining counts (breach of contract, misrepresentation and unjust enrichment) which arose out of the same matters and involve the same defendants as the dismissed count. See Mendez v. West Flagler Family Association, Inc., 303 So.2d 1 (Fla.1974); Duffy v. Realty Growth Investors, 466 So.2d 257 (Fla. 5th DCA 1985).
APPEAL DISMISSED.
UPCHURCH and COWART, JJ., concur.